G" . • ~                       .
   AO 24;e (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of 1



                                        UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                              JUDGMENT IN A CRIMINAL CASE
                                         V.                                    (For Offenses Committed On or After November I, 1987)


                  Carlos Alberto Chavez-Mascorro                               Case Number: 19mj22655-RNB

                                                                               Rebecca C. Fish
                                                                               Defendant's Attorney

    REGISTRATION NO. 37731298
    THE DEFENDANT:
     IZI pleaded guilty to count(s) 1 of Complaint
     D was found guilty to count('-.s ) : - - - ' = - - - - - - - - - - - - - - - - - - - - - - - - -
          after a plea of not guilty .
  .• .    Accordingly, the defendant is adjudge~ guilty of such count(s), which involve the following offense(s):
   'Title & Section                   Nature of Offense                                                         Count Number{s)
    8:1325                            ILLEGAL ENTRY (Misdemeanor)                                               1
     D The defendant has been found not guilty on count(s)
     •    Count(s)
                                     -------------------
                      ----------------- dismissed on the motion of the United States.
                                                                   IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                  ~ TIME SERVED                             D _ _ _ _ _ _ _ _ _ days

     ~   Assessment: $10 WAIVED ~ Fine: WAIVED
     ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case

         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                             July 5, 2019
                                                                             Date of Imposition of Sentence


     Receivea
                   ousM
                           '~      -i--~--                                            L~
                                                                             fioNoRABLEMtciEL S. BERG
                                                                             UNITED STATES MAGISTRATE JUDGE
                                                                                                                                .

     Clerk's Office Copy                                                                                                19mj22655-RNB
